In a negligence *593action to recover damages for personal injuries, the appeal is from an order of the Supreme Court, Queens County, dated April 6, 1979, which denied appellant’s motion for leave to serve a third amended answer and cross claim. Appeal dismissed, with one bill of $50 costs and disbursements payable to the defendants-respondents. An order denying reargument is not appealable. Appellant has not submitted an affidavit explaining its delay in making an earlier motion to serve an amended answer as required by the order granting it leave to renew. Thus, although the motion purports to be one for renewal, it is nothing more than an effort to reargue the motion denied on December 7, 1978. The appropriate remedy here is not the current appeal, but rather a renewal of the motion for leave to amend upon submission of the required affidavits. Titone, J. P., O’Connor, Lazer and Mangano, JJ., concur.